Citation Nr: 0534484	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to July 
2001, with four months, 17 days of prior active service.  She 
also served a period of active duty for training from April 
1997 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, which denied an increased evaluation 
for chondromalacia of the right knee, and also denied claims 
for service connection for chronic sinus condition, chronic 
allergies, bronchitis, and a left knee condition secondary to 
the service-connected right knee chondromalacia.  The 
appellant initiated an appeal as to all of these denials; 
however, she filed a VA Form 9 (substantive appeal) as to the 
denial of an increased rating for right knee chondromalacia 
only.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim for increased evaluation for 
chondromalacia of the right knee; all reasonable development 
necessary for the disposition of the appeal of this claim has 
been completed.

2.  The competent medical evidence shows the veteran's 
chondromalacia of the right knee is currently manifested by 
subjective reports of excruciating pain and objective 
findings of mild or slight effusion and a locking sensation 
with passive motion; it is not productive of limitation of 
motion in flexion or extension, ankylosis of the right knee, 
recurrent subluxation or instability, or removal of semilunar 
cartilage.




CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20 4.71a, Diagnostic Code 
5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in October 2002, two months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with all four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on her behalf; and (4) 
requests the claimant provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)." 

The Board concludes that the discussions in the December 2002 
rating decision and the August 2003 Statement of the Case 
(SOC) adequately informed the veteran of the information and 
evidence needed to substantiate her claim.  She was advised 
that VA would assist her in obtaining government or private 
medical or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claim addressed in this decision and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations, which addressed 
the pertinent rating criteria for chondromalacia of the right 
knee.  The evaluations are adequate for rating purposes and 
there is sufficient medical evidence of record to make a 
decision on the claim on appeal.  There is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or is in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected chondromalacia of the right 
knee is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (Leg, limitation of flexion of).  Under 
this diagnostic code, disability will be rated noncompensable 
when flexion of the leg is limited to 60 degrees.  A 10 
percent rating is assigned for flexion limited to 45 degrees.  
A 20 percent rating is warranted for flexion limited to 30 
degrees and a 30 percent rating  is assigned for flexion 
limited to 15 degrees.

Under Diagnostic Code 5260 (Leg, limitation of extension of) 
a noncompensable rating is provided for extension of the leg 
limited to 5 degrees, a 10 percent rating where extension is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating is assigned 
where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2005).
 
A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion and 
limitation of extension of the same joint.   See VA O.G.C. 
Prec. Op. No. 9-2004.

Diagnostic Code 5258 (Cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain, and effusion into the 
joint) provides a 20 percent evaluation.  

Diagnostic Code 5263 (Genu recurvatum) provides a 10 percent 
evaluation for acquired, traumatic genu recurvatum with 
weakness and insecurity in weight-bearing objectively 
demonstrated.



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, her contentions, as presented in a personal hearing 
and VA Form 9, VA records for treatment from 2001 to 2005, 
various private treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

As noted earlier, the veteran's chondromalacia of the right 
knee is currently evaluated under Diagnostic Code 5260, which 
evaluates limitation of flexion.  The assignment of a 
particular diagnostic code is completely dependent on the 
facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to another disease that is closely related, 
in which the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered the evidence in this case 
and although the record makes clear that the veteran does not 
have dislocation of semilunar cartilage, the Board finds that 
the manifestations of her chondromalacia disability are more 
similar in symptomatology to a dislocated semilunar cartilage 
with frequent episodes of "locking" pain, and effusion into 
the joint.  In this respect, the veteran has consistently 
reported continuous excruciating pain from July to October 
2005.  Recent findings have also consistently shown 
significant tenderness on palpation of the patellar tendon.  
Injections of Celestone were initiated in mid August 2005 for 
treatment of pain.  On objective evaluation there were 
occasional findings of mild joint effusion from 2002 to 2004, 
but more frequently, there was no swelling or effusion.  
Since 2005, findings of mild effusion have also increased in 
frequency.  The VA examiner from June 2003 noted a locking 
sensation with passive motion.  Although no locking or 
catching was found during an examination in July 2003, mild 
maltracking was found during a Physical Therapy consultation.  
Treatment notes in March 2005 also show arthroscopic surgery 
was being contemplated to debride the chondromalacia and 
possibly perform a lateral release to help patella tracking.  
Under Diagnostic Code 5258, the veteran is afforded a 20 
percent evaluation.  

With regard to application of diagnostic codes assessing 
limitation of motion, objective evidence consistently showed 
full range of motion in both flexion and extension.  This is 
true even in the most recent treatment notes dated in October 
2005.  In summary, the Board is of the opinion that the 
veteran's complaints of extreme pain, findings of mild 
effusion, and  findings of locking and maltracking are best 
evaluated under Diagnostic Code 5258 by analogy.  

The Board considered functional impairment, i.e. the DeLuca 
factors.  The veteran has reported that she has difficulty 
climbing stairs and going up hills, and with sitting for 
prolonged periods of time.  Pain appears to be the major 
component of functional impairment.  With regard to this, the 
Board notes that clinicians have noted that the veteran's 
pain is out of proportion to the structural damage seen.  In 
other words, there is no objective evidence to support the 
degree of pain subjectively expressed or more than 
slight/mild functional impairment from pain.  The record 
establishes repeated findings of full or slightly diminished 
strength and slight or mild effusion.  The Board finds that 
the 20 percent evaluation afforded by Diagnostic Code 5258 
contemplates the mild swelling and slight reduction in 
strength, as well as the degree of pain that is objectively 
supported.  

Treatment notes dated in October 2005 reveal findings of 
"very loose and hyperlax joints of the knee" that resulted 
in about 15 to 20 degrees of recurvatum on both sides.  In 
light of that particular finding, the Board considered a 
rating under Diagnostic Code 5263 (Genu recurvatum).  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98; cf. 38 C.F.R. § 4.14 
(2005) (holding, contrary to the general rule that separate 
evaluations may not be given for the same disability, 
separate evaluations may be given for lateral instability of 
a knee and arthritis of that knee if both are clinically 
present.)  Objective evidence ruled out the application of 
Diagnostic Code 5263, however, because there was no 
objective demonstration of weakness and insecurity in 
weight-bearing, the criteria were not met.  On examination, 
findings were negative for mediolateral instability and 
laxity to valgus or varus stress, and anterior drawer test 
was repeatedly negative.  Strength was consistently full or 
just slightly diminished.  Consideration was also given to 
maintaining the 10 percent evaluation under Diagnostic Code 
5260, but as previously noted, the veteran has consistently 
demonstrated full range of motion in her right knee.  Other 
diagnostic codes that address disability due to ankylosis, 
recurrent subluxation and instability are not for 
application since there has been no diagnosis of any of 
these disorders.  In summary, the Board finds that an 
increase to 20 percent is warranted, but no greater.

As a final matter, the Board finds that the veteran is not 
entitled to consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The record reveals that the veteran 
is employed as a teacher.  Also of record is a note from her 
physician that excuses her from work for approximately 50 
consecutive days in March/April 2005.  It is not stated that 
her inability to return to work is attributable to her 
service-connected chondromalacia.  But assuming that it was, 
the Board does not find her excused absence as sufficient 
evidence of marked interference with employment.  A review of 
medical records indicates no extraordinary findings in March 
2005.  Findings reflect full range of motion with pain at 45 
degrees of flexion and full strength, except for the vastus 
medialis oblique muscle.  There are no findings of joint line 
tenderness or instability.  These findings are in keeping 
with the disability picture as a whole.  Notes in April are 
similar, with additional findings of palpation of the patella 
tendon eliciting extreme pain and resisted extension 
eliciting pain.  Assuming there was an exacerbation of 
symptoms reflected by these additional findings, the Board 
concludes that a further increased rating based on the excuse 
from work for a single exacerbation of symptoms is 
inappropriate, particularly in light of the rating increase 
to 20 percent granted herein.  There is no evidence, such as 
a statement from an employer, showing that the veteran has 
been economically harmed solely by her service-connected 
chondromalacia disability beyond the degree of disability 
anticipated by the 20 percent rating.  The veteran has not 
presented any evidence of frequent periods of hospitalization 
due to her service-connected chondromalacia disability that 
render impractical the application of the regular rating 
criteria.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  As there is no objective evidence showing that 
the veteran's service-connected chondromalacia of the right 
knee disability, by itself, has a substantial impact upon her 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.


ORDER

A 20 percent evaluation for chondromalacia of the right knee 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


